DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a first side wall obliquely arranged with respect to the bottom wall” in claims 3 and 12 (note that Fig. 3 does not show side wall 7123 obliquely arranged with respect to bottom wall 7121),
“the elastic resisting portion extends from a side wall of the second notch” in claims 5 and 14 (it is not clear where “side wall” of the second notch is, since it’s not labelled in the drawing)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “The memory module of claim 11”, which should have been “The electronic device of claim 11” instead.  
Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 1-9 be found allowable, claims 10-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Note that it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, claims 1-9 and claims 10-18 are only worded differently in the preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuff et al. (US 7,403,383; hereinafter “McGuff”).
	Regarding claim 1, McGuff discloses a memory module (Figs. 2a-5g), comprising: a motherboard (same as 402 where microprocessor 403 and connectors 404 are mounted on); a plurality of fixing devices (same as fixing devices at 404, i.e. 404d, 404e, etc.) fixed on the motherboard side by side (plurality of fixing devices at 404 side by side as shown in Figs. 4a, 4b, 5b-5g); a plurality of memory cards (200, Fig. 5g) fixed on some of the plurality of fixing devices; and a plurality of dummy memory cards (same as 300, Fig. 5g) fixed on the remaining of the plurality of fixing devices (as shown in Fig. 5g).
	Regarding claim 2, McGuff discloses the memory module of claim 1, and McGuff further discloses wherein each of the plurality of fixing devices comprises a connector (404a, 404b, 404c, Fig. 5c) and a locking member (404d, 404e, 404da, 404ea, Fig. 5c) pivotally connected to an end of the connector (as shown in Fig. 5c; col. 5, lns. 26-33: “…securing member 404d and 404e, respectively, rotating with respect to the connector 404…”), the locking member comprises a locking portion (404da, 404ea, Fig. 5c), an end of each of the plurality of dummy memory cards (300) defines a first notch (304b, 306b, Fig. 5c) and an inserting portion (304a, 306a, Fig. 5c), the inserting portion is inserted into the connector (as shown in Fig. 5d), and the locking portion is engaged with the first notch (as shown in Fig. 5d).
	Regarding claim 3, McGuff discloses the memory module of claim 2, and McGuff further discloses wherein the first notch comprises a bottom wall (bottom wall of 304b, 306b, Fig. 5c) and a first side wall (first side wall of 304b, 306b, Fig. 5c) obliquely arranged with respect to the bottom wall, the locking portion is in contact with the first side wall (as shown in Fig. 5d).
	Regarding claim 7, McGuff discloses the memory module of claim 2, and McGuff further discloses wherein the connector comprises a main body (404a) and a mounting portion (404b, 404c) disposed on an end of the main body (as shown in Fig. 5c), the main body defines a slot (404aa, Fig. 5b) for accommodating and clamping a bottom of one memory card and electrically connecting one memory card and the motherboard (refer to Fig. 5g; note that 200 has to be clamped down at the slot in 404a and electrically connect to the motherboard at 402a in order for memory card 200 to function properly), the inserting portion is inserted into the mounting portion (refer to Figs. 5b-5g).
	Regarding claim 8, McGuff discloses the memory module of claim 7, and McGuff further discloses wherein the mounting portion comprises two mounting plates (see two mounting plates on either 404b or 404c) extending from two side edges of the main body and a first connecting plate (see top connecting plate on either 404b or 404c) connecting tops of two side edges of the two mounting plates adjacent to the main body, the first connecting plate defines a guiding groove (see groove on either 404b or 404c in Fig. 5b) for guiding the inserting portion, the inserting portion is inserted into a space between the two mounting plates (as shown by the dashed lines in Fig. 5b).
Regarding claim 10, McGuff discloses an electronic device (Figs. 2a-5g) comprising a memory module (memory module of Figs. 2a-5g), the memory module comprising: a motherboard (same as 402 where microprocessor 403 and connectors 404 are mounted on); a plurality of fixing devices (same as fixing devices at 404, i.e. 404d, 404e, etc.) fixed on the motherboard side by side (plurality of fixing devices at 404 side by side as shown in Figs. 4a, 4b, 5b-5g); a plurality of memory cards (200, Fig. 5g) fixed on some of the plurality of fixing devices; and a plurality of dummy memory cards (same as 300, Fig. 5g) fixed on the remaining of the plurality of fixing devices (as shown in Fig. 5g).
	Regarding claim 11, McGuff discloses the electronic device of claim 10, and McGuff further discloses wherein each of the plurality of fixing devices comprises a connector (404a, 404b, 404c, Fig. 5c) and a locking member (404d, 404e, 404da, 404ea, Fig. 5c) pivotally connected to an end of the connector (as shown in Fig. 5c; col. 5, lns. 26-33: “…securing member 404d and 404e, respectively, rotating with respect to the connector 404…”), the locking member comprises a locking portion (404da, 404ea, Fig. 5c), an end of each of the plurality of dummy memory cards (300) defines a first notch (304b, 306b, Fig. 5c) and an inserting portion (304a, 306a, Fig. 5c), the inserting portion is inserted into the connector (as shown in Fig. 5d), and the locking portion is engaged with the first notch (as shown in Fig. 5d).
	Regarding claim 12, McGuff discloses the electronic device of claim 11, and McGuff further discloses wherein the first notch comprises a bottom wall (bottom wall of 304b, 306b, Fig. 5c) and a first side wall (first side wall of 304b, 306b, Fig. 5c) obliquely arranged with respect to the bottom wall, the locking portion is in contact with the first side wall (as shown in Fig. 5d).
	Regarding claim 16, McGuff discloses the electronic device of claim 11, and McGuff further discloses wherein the connector comprises a main body (404a) and a mounting portion (404b, 404c) disposed on an end of the main body (as shown in Fig. 5c), the main body defines a slot (404aa, Fig. 5b) for accommodating and clamping a bottom of one memory card and electrically connecting one memory card and the motherboard (refer to Fig. 5g; note that 200 has to be clamped down at the slot in 404a and electrically connect to the motherboard at 402a in order for memory card 200 to function properly), the inserting portion is inserted into the mounting portion (refer to Figs. 5b-5g).
	Regarding claim 17, McGuff discloses the electronic device of claim 16, and McGuff further discloses wherein the mounting portion comprises two mounting plates (see two mounting plates on either 404b or 404c) extending from two side edges of the main body and a first connecting plate (see top connecting plate on either 404b or 404c) connecting tops of two side edges of the two mounting plates adjacent to the main body, the first connecting plate defines a guiding groove (see groove on either 404b or 404c in Fig. 5b) for guiding the inserting portion, the inserting portion is inserted into a space between the two mounting plates (as shown by the dashed lines in Fig. 5b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McGuff.
Regarding claim 4, McGuff teaches the memory module of claim 2. McGuff does not teach wherein a bottom of each of the plurality of dummy memory cards defines an elastic resisting portion, the elastic resisting portion resists against a top of the connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bottom of each of the plurality of dummy memory cards defines an elastic resisting portion, the elastic resisting portion resists against a top of the connector in McGuff, since it has been held that a selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, selecting a known material that is elastic at the bottom can provide cushion and prevent dustproof inside of the connector, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 13, McGuff teaches the memory module of claim 11. McGuff further does not teach wherein a bottom of each of the plurality of dummy memory cards defines an elastic resisting portion, the elastic resisting portion resists against a top of the connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bottom of each of the plurality of dummy memory cards defines an elastic resisting portion, the elastic resisting portion resists against a top of the connector in McGuff, since it has been held that a selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, selecting a known material that is elastic at the bottom can provide cushion and prevent dustproof inside of the connector, and this yields predictable results to one of ordinary skill in the art.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGuff, and further in view of Guan et al. (US 7,828,564; hereinafter “Guan”).
	Regarding claim 9, McGuff teaches the memory module of claim 8, and McGuff further teaches wherein the mounting portion further comprises a second connecting plate (bottom connecting plate on either 404b or 404c) connecting bottoms of two side edges of the two mounting plates away from the main body, the locking member further comprises a supporting portion (col. 5, lns. 26-28: “…The engagement of the connector engagement members 304a and 306a with the connector 404 results in securing members 404d and 404e…”; note this means there is a bottom support at 404d or 404e to engage with 304a and 306a).
McGuff does not explicitly teach the inserting portion is supported on the supporting portion, a side wall of the supporting portion away from a side wall of the main body resists against a side wall of the second connecting plate adjacent to the side wall of the main body. However, Guan teaches an inserting portion (72, Figs. 2, 3) is supported on a supporting portion (41, Figs. 3, 4), a side wall (side wall of 41, Fig. 3) of the supporting portion away from a side wall of a main body (a side wall of 21, Figs. 3, 4) resists against a side wall of a second connecting plate (side wall of the bottom connecting plate 21, see Figs. 2, 3) adjacent to the side wall of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inserting portion is supported on the supporting portion, a side wall of the supporting portion away from a side wall of the main body resists against a side wall of the second connecting plate adjacent to the side wall of the main body in McGuff, as taught by Guan, in order to support and easily eject the cards when desired.
	Regarding claim 18, McGuff teaches the electronic device of claim 17, and McGuff further teaches wherein the mounting portion further comprises a second connecting plate (bottom connecting plate on either 404b or 404c) connecting bottoms of two side edges of the two mounting plates away from the main body, the locking member further comprises a supporting portion (col. 5, lns. 26-28: “…The engagement of the connector engagement members 304a and 306a with the connector 404 results in securing members 404d and 404e…”; note this means there is a bottom support at 404d or 404e to engage with 304a and 306a). 
McGuff does not explicitly teach the inserting portion is supported on the supporting portion, a side wall of the supporting portion away from a side wall of the main body resists against a side wall of the second connecting plate adjacent to the side wall of the main body. However, Guan teaches an inserting portion (72, Figs. 2, 3) is supported on a supporting portion (41, Figs. 3, 4), a side wall (side wall of 41, Fig. 3) of the supporting portion away from a side wall of a main body (a side wall of 21, Figs. 3, 4) resists against a side wall of a second connecting plate (side wall of the bottom connecting plate 21, see Figs. 2, 3) adjacent to the side wall of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inserting portion is supported on the supporting portion, a side wall of the supporting portion away from a side wall of the main body resists against a side wall of the second connecting plate adjacent to the side wall of the main body in McGuff, as taught by Guan, in order to support and easily eject the cards when desired.

Allowable Subject Matter
Claims 5, 6, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under double patenting (substantial duplicate claims), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 5 and 6, prior arts do not teach or suggest the combination of the memory module of claim 5, in particular, wherein the bottom of each of the plurality of dummy memory cards further defines a second notch, the elastic resisting portion extends from a side wall of the second notch toward another side wall of the second notch, the elastic resisting portion is spaced apart from a bottom wall of the second notch and the another side wall of the second notch.
Re claims 14 and 15, prior arts do not teach or suggest the combination of the electronic device of claim 14, in particular, wherein the bottom of each of the plurality of dummy memory cards further defines a second notch, the elastic resisting portion extends from a side wall of the second notch toward another side wall of the second notch, the elastic resisting portion is spaced apart from a bottom wall of the second notch and the another side wall of the second notch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841